                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   MATTHEW CLAYTON MORROW,
                                                                         11
United States District Court




                                                                                            Plaintiff,                                       No. C 18-04641 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   NANCY A. BERRYHILL, Acting                                     JUDGMENT
                                                                         14   Commissioner of Social Security,

                                                                         15                 Defendant.
                                                                                                                     /
                                                                         16
                                                                         17          For the reasons stated in the accompanying order denying plaintiff’s motion for

                                                                         18   summary judgment and granting defendant’s cross-motion for summary judgment, FINAL

                                                                         19   JUDGMENT IS HEREBY ENTERED in favor of Nancy A. Berryhill and against Matthew Clayton

                                                                         20   Morrow. The Clerk SHALL PLEASE CLOSE THE FILE.

                                                                         21
                                                                         22          IT IS SO ORDERED.

                                                                         23
                                                                         24   Dated: May 7, 2019.
                                                                                                                                     WILLIAM ALSUP
                                                                         25                                                          UNITED STATES DISTRICT JUDGE

                                                                         26
                                                                         27
                                                                         28
